C a s e 1: 1 8- c v- 0 6 6 9 3- P A E    D o c u m e nt 8 7      Fil e d 0 2/ 1 4/ 2 0   P a g e 1 of 1




                                                            2/ 1 8/ 2 0 2 0
                    T h e C o urt h as r e vi e w e d a n d a p pr o v es of
                    t h e pr o p os e d r e d a cti o ns.
                   S O ORDERED.
                   SO  O R D E R E D.

                                             PaJA.�
                                     __________________________________
                                     __________________________________
                                           P A U L A.
                                           PAUL       A. ENGELMAYER
                                                          E N GEL M A YER
                                           U nit e d StStates
                                           United       at es Distri ct J Judge
                                                              District    u d ge
